CLD-300                                                        NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 17-2288
                                       ___________

                            IN RE: WILLIAM ROHLAND,
                                                Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
            United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 1-17-cv-00333)
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      July 6, 2017

              Before: SHWARTZ, RENDELL and FISHER, Circuit Judges

                              (Opinion filed: July 13, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       William Rohland, proceeding pro se, petitions for a writ of mandamus in

connection with his habeas petition that is pending before the United States District Court

for the Middle District of Pennsylvania. For the reasons that follow, we will deny the

petition.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              I.

       Rohland is a Pennsylvania state prisoner who is serving life in prison for murder.

In February 2017, he filed a pro se habeas petition in the District Court, appearing to

challenge a protection-from-abuse order issued against him by a state court judge. Over

the next few months, Rohland submitted numerous filings in his habeas case, including

one titled “‘Rule 600’ Prompt Trial” (filed in March 2017), another titled

“‘Extraordinary’ Relief” (filed in April 2017), and a third titled “‘Demand’ Immediate

Emergency Bail and Bail Hearing” (filed in May 2017). Those three filings, and his

habeas case generally, remain pending before the District Court. Rohland has now filed

this mandamus petition, asking us to direct the District Court to rule on those three

filings.

                                              II.

       A district court generally has discretion over the management of its docket. See In

re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982). Although a writ of

mandamus may issue when a district court’s “undue delay is tantamount to a failure to

exercise jurisdiction,” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), those

circumstances are not present in this case, for the three District Court filings at issue here

have been pending for only a few months. Cf. id. (concluding that mandamus relief was

not warranted in habeas case where the petitioner’s most recent filing had been pending

before the district court for about eight months). Furthermore, Rohland has not otherwise

demonstrated that mandamus relief is warranted here. See In re Diet Drugs Prods. Liab.
                                              2
Litig., 418 F.3d 372, 378 (3d Cir. 2005) (indicating that a writ of mandamus is a drastic

remedy that is available in extraordinary circumstances only); see also Hollingsworth v.

Perry, 558 U.S. 183, 190 (2010) (per curiam) (explaining that, to obtain the writ, a

petitioner must show that “(1) no other adequate means [exist] to attain the relief he

desires, (2) the party’s right to issuance of the writ is clear and indisputable, and (3) the

writ is appropriate under the circumstances”) (alteration in original) (internal quotation

marks omitted). Accordingly, we will deny Rohland’s mandamus petition.1 To the

extent that he also asks us to (a) grant him “[i]mmediate [r]elease or [p]rotection,” and

(b) issue a restraining order against all Pennsylvania Department of Corrections

employees, those requests are denied.




1
    We trust that the District Court will rule on Rohland’s filings in due course.
                                                 3